IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-22-00057-CV

                                           IN RE T.W.A.


                                      Original Proceeding

                                From the 74th District Court
                                 McLennan County, Texas
                                   Trial Court No. 2402-J


                               MEMORANDUM OPINION


        T.W.A.’s Petition for Writ of Mandamus, filed on March 2, 2022, is denied.

        All motions pending are denied.



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright 1
Petition denied
Motions denied
Opinion delivered and filed August 24, 2022
[CV06]


1
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.